Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 22, 2016

The Court of Appeals hereby passes the following order:

A17E0019. RONEY v. RONEY.

      Vishal and Diviya Roney divorced, and the trial court entered the final divorce
decree on October 20, 2016. On Monday, November 21, 2016, Vishal Roney filed this
emergency motion seeking an extension of time in which to file an application for
discretionary appeal. Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III
(6), the Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony
cases.” As the underlying subject matter of this application is a final divorce decree,
this emergency motion is hereby TRANSFERRED to the Supreme Court for
disposition.1




                                        Court of Appeals of the State of Georgia
                                                                              11/22/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.




      1
         On or after January 1, 2017, the Court of Appeals will have jurisdiction over
“[a]ll divorce and alimony cases” pursuant to the Appellate Jurisdiction Reform Act
of 2016. Ga. L. 2016, p. 883, § 3-1 [codified as OCGA § 15-3-3.1 (a) (5)].